Citation Nr: 9922058	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back condition, 
to include arthritis.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969, from August 1972 to August 1974, and from December 1974 
to February 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1993, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a low back 
disorder, to include arthritis.  The veteran subsequently 
perfected an appeal of that decision.

Because arthritis has only been documented in the veteran's 
low back, and the veteran's statements of record indicate 
that he is seeking service connection for arthritis of the 
low back, the Board has combined his claims of entitlement to 
service connection for a low back disorder and entitlement to 
service connection for arthritis into one issue, as listed on 
the first page of this decision.

In an April 1997 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


REMAND

A review of the record reveals that clarification of the 
veteran's representative, if any, is required.  Initially, 
the veteran appointed James W. Stanley, Jr. as his 
representative in a Form 22a, Appointment of Attorney or 
Agent as Claimant's Representative, dated in January 1994.  
An August 1998 written statement signed by the veteran's 
wife, but not the veteran, states that Mr. Stanley's services 
are no longer needed, and requests all documents in his 
possession.  This statement was treated as a revocation of 
representation by the RO and Mr. Stanley was removed as the 
veteran's representative.  However, as noted, this statement 
was not signed by the veteran, but solely by the veteran's 
wife.  Since there is no indication that the veteran has been 
declared incompetent and that his wife has been appointed his 
guardian or power of attorney, her signed revocation does not 
satisfy the requirements of a valid revocation under the 
regulations.  38 C.F.R. §§ 14.631(d); 20.602, 20.607 (1998).  
However, the Board recognizes that the appellant may indeed 
desire to revoke Mr. Stanley's power of attorney, and simply 
not realized that his wife could not perform this request for 
him.  Accordingly, to clarify whether or not the appellant 
desires to maintain or terminate Mr. Stanley's 
representation, the Board remands this claim to the RO so 
that the RO can contact the veteran and request that he 
clarify whether or not he desires to revoke Mr. Stanley's 
power of attorney.  Additionally, upon remand the veteran 
should be given the opportunity to add any recent lay or 
medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should request that the 
veteran clarify whether or not he wants 
to revoke his power of attorney for James 
W. Stanley, Jr., and if so, the RO should 
inform him that he should submit a 
written statement signed by him, revoking 
this power of attorney.  

3.  If the veteran submits additional 
evidence, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


